ORDER DENYING PETITIONThis petition for a writ of mandamus requests clarification of whether the Legislature's 2017 amendment to NRS 176.017, which applied prospectively only, violates equal protection and due process. We decline to exercise our original jurisdiction because petitioner ultimately challenges the validity of his judgment and sentence and therefore must pursue his claims in a postconviction petition for a writ of habeas corpus filed in the district court in the first instance.1 NRS 34.724(2)(b) ; NRS 34.738(1). Accordingly, weORDER the petition DENIED.We express no opinion as to whether petitioner could meet the procedural requirements of NRS chapter 34.